Citation Nr: 1128758	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left eye disorder (claimed as due to traumatic injury).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2009, the Board remanded the claim for further evidentiary development.  
While the case was in remand status, the Veteran requested a Board hearing.  In March 2010, the Board remanded the claim to satisfy the hearing request.  In July 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  In December 2010, the Board remanded the claim to fulfill its obligation to ensure the RO's compliance with a prior Board Remand directive.  The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The claimed left eye disorder did not manifest until many years after the Veteran's discharge from service, and the more persuasive competent and credible evidence of record shows that the Veteran does not have a left eye disorder as the result of in-service noise exposure. 






CONCLUSION OF LAW

A left eye disorder (claimed as due to traumatic injury) was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In a February 2007 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, private medical opinions, and July 2009, January 2011, and May 2011 VA examination reports.  In regard to the VA examiner's opinion, the Board finds that it is adequate because the examiner reviewed the claims file, considered the contentions of the Veteran, and supported her medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that there has been compliance with the Board's December 2010 Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting evidence and providing testimony at a Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

At the July 2010 Board hearing, the Veteran testified that he served in a Heavy Weapons Infantry Unit in service.  During basic training, he fired weapons consisting of rifles and hand-held bazookas.  He indicated that he did not sustain any specific type of physical injury to the eye or head in service, but rather, he was repeatedly exposed to "sharp, loud, vibrating noises."  He denied any civilian or recreational noise exposure.  He first experienced double vision five to ten years ago.  He experienced blurry vision and double vision on and off at different times.  He maintained that exposure to such noises could cause a vision disability.  In addition, in a July 2010 statement, the Veteran indicated that he did not wear "sound or shock prevention devices" when he fired the bazookas.  

A Separation Qualification Record indicates the Veteran underwent infantry basic training for four months, and he was a heavy weapons crewman for two months.  In each case where a veteran is seeking service-connection for any disability due consideration must be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  The Board finds that exposure to the claimed "sharp, loud, vibrating noises" is consistent with the training and duties of the Veteran's military service.  Accordingly, in-service noise exposure is established.  

As for whether the Veteran's in-service noise exposure has caused a chronic left eye disability, there are conflicting medical opinions of record that address this question.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The favorable medical opinion evidence consists of a January 2007 letter from Dr. B.A. who reported that he examined the Veteran in November 2006 during which time the Veteran complained of double and blurred vision in his left eye.  Dr. B.A. opined that the currently existing medical condition was at least as likely related to an injury or disease or event occurring in the Veteran's military service.  In an April 2008 letter, Dr. B.A. reported that the Veteran had been his patient for over ten years during which time he complained of blurred and double vision in his left eye.  Dr. B.A. opined that in reviewing the Veteran's "records," he felt that "this vision defect may have been a result of the shock and noises he suffered years ago; which may have caused damage to his occipital lobe or optic nerve pathway."  

The unfavorable medical opinion evidence consists of a VA opinion.  The July 2009 VA eye examination report shows the examiner (Dr. J.V.) reported that the Veteran indicated that he had had double vision in his left eye for approximately the past five years which he associated with exposure to heavy weapons in service.  The examiner reported on the results of the eye examination.  The examiner provided an assessment of monocular diplopia in the left eye by history as no diplopia was elicited upon the current exam.  The examiner noted that the Veteran had mild corneal edema in each eye that was not visually significant and not related to military service.  The Veteran also had pseudophakia and myopic degeneration in each eye, and an epiretinal membrane in the left eye.  The examiner observed that documentation from the Veteran's private optometrist showed his vision and ocular condition had been stable for the last nine years.  The examiner concluded that it was at least as likely as not that any left eye disorder or similar injury to the optic nerve pathway that might be present was not causally or etiologically related to the Veteran's service.  In a January 2011 VA eye examination report, the examiner reiterated the findings from the prior examination.  The examiner added that in regard to the mild corneal edema found in each eye, this was a finding in the cornea and not the optic nerve and was found in both eyes and not only in the left eye.  The examiner maintained that any left eye disorder or similar injury to the optic nerve pathway was not related to service based on the examination findings, review of the claims file, and review of private treatment records that showed stable vision and ocular condition for the last nine years.  In a May 2011 VA eye examination report, the examiner provided the rationale that the Veteran's left eye disorder was likely to be independent of and not at least as likely as not causally or etiologically related to service as there were no medical records pertaining to the claimed condition in the immediate years after the Veteran left active service. 

The Board places greater probative value on the VA opinion than Dr. B.A.'s opinion.  Dr. B.A.'s January 2007 opinion is not specific in that it does not identify the in-service "injury or disease or event" that purportedly caused the left eye disorder.  Dr. B.A.'s April 2008 opinion links the left eye disorder to an identified event but it is couched in speculative terms ("may") and does not contain a rationale, which considerably lessens its probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical opinions are speculative and of little or no probative value when couched in terms such as "may or may not"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (indicating that a medical opinion expressed in terms of "may" also implies "may not" and is, therefore, speculative); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that a medical opinion that includes only data and conclusions is accorded no weight).  In contrast, the VA opinion provides the required degree of medical certainty in asserting that the left eye disorder is not related to service, and is supported by the rationale that there is no medical evidence of the claimed condition in the immediate years after the Veteran's discharge from service.  The Veteran does not dispute this finding that his disability did not manifest symptoms proximate to the time of the noise exposure as he contends that his symptoms only developed five (or ten) years ago.  Indeed, the April 1945 service entrance examination report showed myopia was identified in the left eye, and only continued refractive error in the left eye was shown on separation examination in October 1946.  In addition, the treatise pertaining to traumatic brain injuries the Veteran submitted and his account of what a neurologist reportedly told him regarding such injuries (see December 2006 statement) are of no probative value.  According to a specialized VA examination conducted in July 2009, the Veteran's reported history and examination findings showed the Veteran did not sustain a traumatic brain injury in service.  For these reasons, the Board finds the VA opinion persuasive.  

As for the Veteran's lay opinion on the etiology of his left eye disorder, he does not assert a continuity of symptomatology theory of entitlement.  His opinion also does not otherwise constitute competent nexus evidence as the existence of any relationship between the claimed left eye disorder and in-service noise exposure involves a medically complex question that he does not have the expertise to answer.  As for other eye disorders diagnosed (pseudophakia, myopic degeneration, epiretinal membrane, etc.), the Veteran does not contend, nor does the record raise an indication that such disorders are related to service.  Accordingly, service connection for a left eye disorder is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim for service connection and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left eye disorder, claimed as due to traumatic injury is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


